                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


CHRISTOPHER BROWN,

              Plaintiff,                               CIVIL ACTION NO.: 6:19-cv-92

       v.

COMMISSIONER TIMOTHY C. WARD; and
WARDEN TERRENCE KILPATRICK,

              Defendants.


                                         ORDER

       After an independent and de novo review of the entire record, the undersigned concurs

with the Magistrate Judge’s Report and Recommendation, (doc. 4).       Plaintiff did not file

objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice the above-captioned case,

DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENIES Plaintiff leave to appeal in forma pauperis.

       SO ORDERED, this 2nd day of January, 2020.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
